               Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

___________________________________
KRISTEN M. KOHR,                    )
                                    )
             Plaintiff,             )
vs.                                 )                 Case No.: 1:20-cv-5033
                                    )
MARS, INCORPORATED,                 )
a Delaware Corporation,             )
a/k/a and/or d/b/a as,              )
M&M’s WORLD,                        )
                                    )
             Defendant.             )
___________________________________ )

                            COMPLAINT FOR DAMAGES
                               (Jury Trial Demanded)

          Plaintiff, KRISTEN M. KOHR (Hereinafter “Plaintiff”) files this Complaint

for Damages against Defendant, MARS, INCORPORATED (Hereinafter

“MARS”) also known as and/or doing business as M&M’s WORLD and would

show this Honorable Court as follows:

                            JURISDICTION AND VENUE


          1.    This Court has original diversity jurisdiction pursuant to 28 U.S.C. §

1332 as the matter in controversy exceeds the sum or value of $75,000 exclusive of

interest and costs, and the matter in controversy arose between citizens of different

states.

          2.    Plaintiff is currently a resident of the State of Pennsylvania and is

                                            1
            Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 2 of 8




otherwise sui juris.

      3.     Defendant MARS, INCORPORATED is a corporation duly organized

and existing under the laws of the State of Delaware. MARS, INCORPORATED is

also does business under the name of and is known as M&M’s WORLD.

      4.     Said Defendant has an office and a place of doing business in the

State of New York, said location being at 1600 Broadway, Frnt 1, New York, NY

10019. Said Defendant is authorized to transact and does business within the State

of New York (including New York County, New York) and transacts business in

the State of New York and, therefore, is subject to the jurisdiction of this

Honorable Court by virtue of facts which will be set forth more fully below.

      5.     Venue of this action is proper pursuant to 28 U.S. § 1391(b) (1) & (d)

in the Southern District of New York, since this is a negligence action for recovery

of damages for personal injuries sustained by Plaintiff at Defendant’s business

location as stated above with Defendant conducting business statewide including

within this Court’s venue.

      6.     Defendant is indebted to Plaintiff in an amount which may be proved

upon the trial of this case to compensate for Plaintiff general and special damages,

by virtue of the facts which will be set forth more fully below.

      7.     At all times material herein, the Defendant owned, controlled and/or

operated a store at 1600 Broadway, Front 1, New York, NY 10019.


                                          2
            Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 3 of 8




                    FACTS GIVING RISE TO THIS ACTION

      8.     This is a negligence action brought by Plaintiff to recover damages

suffered as a result of the Defendant’s failure to keep the premises of the MARS

store in a safe condition, which ultimately caused Plaintiff to suffer personal

injuries and related excruciating pain.

      9.     On August 28, 2017 Plaintiff went to the Defendant’s store and was a

business invitee on said premises with the intention of purchasing goods and

products from Defendant.

      10.    On said date and at said time and place, as a result of Defendant’s

agents/employees negligent failure to clean up and/or permitting a liquid spill to

remain on its floor, Plaintiff slipped and fell.

      11.    Plaintiff had no knowledge of the dangerous condition and because of

Defendant permitting its store to be overcrowded, failure to perform safety sweeps

and failure to post proper signage warning her of the dangerous condition, Plaintiff

had no opportunity to detect the danger. At all times relevant hereto, Plaintiff was

in the exercise of due and ordinary care for her own safety.

      12.    The area where Plaintiff slipped and fell was under the exclusive

control of Defendant and the condition of the floor and the maintenance thereof

were the sole responsibility of Defendant.

      13.    Defendant either created the dangerous condition, knew or should


                                            3
             Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 4 of 8




have known of the dangerous condition on the floor before Plaintiff slipped and

fell and the very least, said Defendant had either actual and/or constructive

knowledge of the dangerous condition.

      14.      The aforementioned fall and resulting personal injuries sustained by

Plaintiff were directly and solely proximately caused by the negligence of

Defendant, such negligence including but not limited to:

            a. Failing to maintain and keep the premises safe for invitees, including

               Plaintiff;

            b. Failing to take timely and appropriate steps to correct the dangerous

               condition that existed on the premises and/or cleaning-up the liquid

               spill which resulted in a foreseeable hazard of injury to invitees

               including Plaintiff;

            c. Failing to properly warn persons, including Plaintiff of the dangerous

               condition on the premises caused by the spill, when Defendant knew,

               or should have known, that a situation of danger existed to invitees

               including thereby;

            d. Failing to take adequate precautions for the safety of invitees,

               including Plaintiff;

            e. Failing to timely inspect and maintain the premises for the safety of

               invitees, including Plaintiff;


                                                4
             Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 5 of 8




            f. Failing to implement adequate policies and procedures for cleaning,

               inspection and maintenance of the premises for the safety of invitees,

               including Plaintiff and to prevent such conditions from occurring

               and/or remaining in the store;

            g. Permitting overcrowding in its stores thereby making the clean up of

               said premises impossible and/or obscuring dangerous conditions from

               patrons such as the Plaintiff;

            h. Failing to post adequate warning signs to alert invitees of the

               dangerous condition, including Plaintiff especially in overcrowded

               conditions; and

            i. Failing to exercise ordinary care.

      15.      In responding to Defendant’s invitation to enter the MARS store,

Plaintiff entered the premises pursuant to an implied representation or assurance

that the premises had been made ready and safe for her reception and Plaintiff

expected that Defendant had exercised and would continue to exercise reasonable

care to make the premises safe.

      16.      Defendant maintained and/or created a dangerous and unsafe

condition including overcrowding which exposed patrons of the MARS store to

undue harm, thereby failing in their duty to discover and either keep the premises

safe from, or warn of, hidden dangers not readily observable to invitees, including


                                                5
            Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 6 of 8




Plaintiff, in the invitee’s exercise of ordinary care.

      17.    As a direct and proximate result of the aforementioned negligence of

Defendant and the ensuing slip and fall, Plaintiff has sustained personal injuries

(including but not limited any aggravation to pre-existing conditions) to both her

body and mind, including but not limited to serious personal injuries to her body,

said injuries being permanent in nature and duration.

      18.    As a direct and proximate result of the aforementioned negligence of

Defendant and the ensuing slip and fall, Plaintiff has incurred substantial medical

and other expenses in treatment for said personal and she will continue to incur

additional medical expenses for treatment for an indefinite period of time into the

future, especially since her injuries are permanent in nature. Plaintiff is entitled to

recover all reasonably incurred medical expenses and related expenses, past,

present and future from Defendant.

      19.    As a direct and proximate cause of the aforementioned negligence of

Defendant and the ensuing slip and fall, Plaintiff has experienced great pain and

suffering of body and mind, is still experiencing such physical pain and suffering

and mental anguish and will continue to do so for the duration of her lifetime, said

personal injuries being permanent in both the nature and duration.

      20.    As a direct and proximate cause of the aforementioned negligence of

Defendant and the ensuing slip and fall, Plaintiff has experienced other personal


                                            6
               Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 7 of 8




injuries including but not limited to her loss of enjoyment of life and a diminution

in her quality of life and will continue to do so for an indefinite period of time for

which she is entitled to recover additional damages from Defendant.

        21.      All of the personal injuries and damages experienced by Plaintiff were

as a direct and proximate result of the aforementioned negligence of Defendant and

its agents and employees. Defendant, MARS is liable to Plaintiff in an amount

sufficient to compensate Plaintiff for all of her personal injuries, damages and

losses described above including both her general damages and her special

damages.

        WHEREFORE, Plaintiff demands:

   a)         that Plaintiff be awarded general damages against Defendant for her

              personal injuries in an amount which may be proved upon the trial of this

              case including damages for her pain and suffering;

   b)         that Plaintiff be awarded special damages against Defendant for her

              injuries in an amount which may be proved upon the trial of this case

              including for her medical bills and her loss of income;

   c)         that Plaintiff have a trial by jury as to all issues;

   d)         that the costs of this action be cast upon Defendant; and

   e)         that Plaintiff have such other and further relief as this Honorable Court

              deems just and proper.


                                                7
           Case 1:20-cv-05033 Document 1 Filed 07/01/20 Page 8 of 8




Dated: July 1, 2020

                                    Respectfully submitted,

                                    Law Offices of Goldberg & Loren, P.A.
                                    1776 N. Pine Island Rd.
                                    Suite 224
                                    Plantation, Fl 33322
                                    Phone:       (954) 585-4878
                                    Facsimile: (954) 585-4886
                                    E-Mail:      JLoren@goldbergloren.com

                                    /s/ George Z. Goldberg
                                    ________________________
                                    George Z. Goldberg
                                    Counsel of Plaintiff




                                      8
